Citation Nr: 0406687	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-10 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the claim for service connection for organic brain disorder.  


REPRESENTATION

Appellant represented by:	Timothy Schofield, Attorney-
at-law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, son, and pastor.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO), which found no 
new and material evidence had been obtained to reopen the 
claim for entitlement to service connection for organic brain 
disorder.  

In November 2003, the veteran, his spouse, son, and pastor, 
presented hearing testimony before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing in Boston, 
Massachusetts.  The hearing transcript is of record.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  The Board sincerely regrets 
the additional delay caused by remanding this case.  However, 
as discussed in more detail below, there are procedural due 
process problems that must be corrected before the Board can 
consider this appeal.

The veteran and his representative contend, in essence, that 
service connection is warranted for organic brain disorder 
based upon exposure to radiation during his active service.  
He maintains that he was stationed in Wyoming, and that wind 
patterns from multiple nuclear tests performed in Nevada in 
the 1950's and 1960's carried radiation across much of the 
western United States, particularly, Wyoming.  

This claim was last considered in a November 1992 rating 
decision.  Prior unappealed decisions of the RO are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001.  
The veteran's claim was filed November 22, 2000, requiring 
the claim to be reviewed under the prior regulations, not the 
amended regulations.  However, the veteran was only provided 
the amended regulations in the May 2002 statement of the 
case.  In the September 2003 supplemental statement of the 
case, the analysis indicates the prior regulation, but is not 
set forth as the law used, but only as an analysis of the 
claim.  Therefore, the veteran has not been provided adequate 
notice of the relevant laws and regulations.  As the Board 
must determine whether new and material evidence has been 
received irrespective of the RO's finding, Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), and as the RO has not 
set forth the correct standard to address whether the issue 
of new and material evidence has been obtained, further 
development is in order.  

Second, the Board will remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  In this case, the VCAA 
notification letter provided to the veteran in August 2003 
failed to tell him to provide any evidence in his possession 
pertaining to this claim.  38 C.F.R. § 3.159(b)(1).  It will 
be necessary to correct this procedural defect before 
entering a final decision.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim.  The notice 
must be specific to the claim on appeal.  
The veteran should be also asked to 
provide copies of all evidence in his 
possession that pertains to the claim.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

Additionally, the veteran should be 
informed of the appropriate regulatory 
requirements (prior to August 29, 2001) 
for the submission of new and material 
evidence.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case and send it to the veteran.  
Also provide an appropriate period of 
time to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


